DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 2/10/2022 to claims 1, 2, 11, 12, 14, 15, 19, 24, and 26 have been entered. Claims 1-26 remain pending, and are subject to the election requirement dated 12/10/2021.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) and species election of hepatocytes and collagen in the reply filed on 2/10/2022 is acknowledged.
Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Similarly, claims 8-10 are withdrawn from further election being directed towards a nonelected cell type in so much that the broadest reasonable interpretation of microvasculature requires endothelial cells. For example, see Cahill et al. (Atherosclerosis (epub. March 9th, 2016), 248, 97-109; Reference U). Election was made without traverse in the reply filed on 2/10/2022.
	Claims 1-7 and 11-15 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required.
Claim 1 recites “viable cells, wherein viable is defined as comprising greater than 50% living cells after one week,” which blurs the metes and bounds of the claim as this limitation appears to be directed towards a method of use of the claimed device/article. An apparatus claim which further recites the method steps of using the product is indefinite under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as such a claim creates confusion as to when direct infringement occurs. See M.P.E.P. § 2173.05(p). Correction is required.
Claim 1 recites “a pillar space substantially devoid of material,” which blurs the metes and bounds of the claim. Notwithstanding the separate issues over “substantially” as set forth above, the quoted phrase appears to not further limit the scope of the claim 
Claim 14 recites “wherein the arrangement comprises one pillar space located at an axial position of the column, and one or more pillar spaces located between the axial position and an edge of the column, and wherein at least one outside pillar space is in fluid communication with the axial pillar space”, which blurs the metes and bounds of the claim because the pillar of claim 1 is as being devoid of any material appears to add a generic limitation and simultaneously remove that limitation by it being devoid of anything, and so any further alignment of an element that doesn’t limit the parent claim is entirely confusing when presented in a dependent claim as it is not clear what structure(s) are encompassed by and excluded by the scope of the claim. 
In so much that claims 2-7 and 11-15 depend from claim 1 and do not resolve the point of confusion

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0220555; provided in the IDS dated 9/04/2018) in view of Shimko et al. (US 2009/0017439; provided in the IDS dated 9/04/2018).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of claims 1 and 14 of a base device column array article/device comprising posts/columns and pillar space comprising caps and devoid of cells and the elected species of hepatocytes. 
Chen teaches a column array device comprising living cells such as hepatocytes and wherein the device comprises a base, pillars comprising a pillar volume and 260a or 260b (e.g. columns) extending substantially vertically from a base and caps 250a and 250b (e.g. pillar space) wherein the caps are located axially/centrally over top of the posts (Fig 2 and ¶0045-0049), reading in-part on claim 1 and reading on claims 2 and 14. Chen teaches cardiomyocyte viability of about 64 ± 9% after seeding and about 46 ± 13% after seven days of culture (¶0129), reading in-part on claim 1. Chen teaches further adding a collagen matrix as an alternative embodiment (¶0011), reading on the elected species of collagen for claims 3, 6, and 7. Chen teaches a working example wherein collagen matrix is deposited on the base of the device and cells are seeded on top of the collagen (¶0129, starting at sentence “A reconstitution mixture…”), thereby the cellular volume occupying a different space from the collagen hydrogen substrate and so reading on claim 4. 
Regarding claim 1, Chen does not teach any viability for the elected species of hepatocytes.
Shimko teaches compositions for storing harvested mammalian cells and wherein the cells retain at least 60-75% viability for at least 10-60 days (¶0040), reading 
Regarding claim 1, it would have been obvious before the invention was filed to add the preservation media composition of Shimko to the micropatterned substrate and hepatocytes of Chen’s cells such as to enhance the viability of Chen’s hepatocytes in the micropatterned substrate. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chen and Shimko are directed in-part to towards liver cells. The skilled artisan would have been motivated to do so because the composition of Shimko would predictably enhance the viability of hepatocytes envisioned by Chen in Chen’s micropattern substrate.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Shimko as applied as applied to claim 1 above, and further in view of Link et al. (US 2008/0014589; Reference A). 
The teachings of Chen and Shimko are relied upon as set forth above. Chen further teaches an embodiment wherein the column array device is incorporated into microfluidic devices and coupled to a pump (¶0123), reading in-part on claim 11. Chen teaches that the further incorporation of microfluidic devices and a pump with the micropatterned substrate would be advantageous as a “human-on-a-chip” type device 
Regarding claim 11, Chen and Shimko do not teach an inlet port. Regarding claim s13 and 15, Chen and Shimko do not teach an external perfusion system.
Link teaches a microfluidic substrate for performing biological assays (Abstract), such as culturing cells (¶0035 and 0179, Fig. 1). Link teaches a microfluidic device comprising an inlet port (Fig. 1) and a compartment comprising microposts (¶0074 and Fig. 26), reading on claims 11 and 15 and the embodiment comprising perfusable for claim 13.
Regarding claim 11, 13, and 15, It would have been obvious before the invention was made to further add an inlet port of Link and the pump envisioned by Chen (e.g. perfusion) to Chen’s micropatterned substrate. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Chen envisions adding a microfluidic device comprising a pump, and because Chen and Link are directed in-part towards microdevices comprising microposts. The skilled artisan would have been motivated to do so because adding an inlet and pump to Chen’s device would be advantageous to yield a “human-on-a-chip” type device with different cell types of one or more organs being housed in each compartment
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Shimko as applied as applied to claim 1 above, and further in view of Kapur et al. (US 6,548,263; Reference B).
The teachings of Chen and Shimko are relied upon as set forth above. Chen further teaches an embodiment wherein the column array device is incorporated into microfluidic devices and coupled to a pump (¶0123), reading in-part on claim 12.
Regarding claim 12, Chen and Shimko do not teach any cross-connecting channel(s).
Kapur teaches a microfluidic cassette system comprising a plurality of wells and a crossed array of input and output channels for cell adhesion (Col. 7, lines 21-34, and Fig. 26), reading on claim 12. Kapur teaches that a crossed channel architecture is advantageous to allow for fewer channels, valves, and pumps and thereby reducing the space taken by channels on the cassette (Col. 27, lines 20-37), reading on claim 12.
It would have been obvious before the invention was filed to add the cross channels of Kapur to the column array and micropatterned device of Chen. A person of ordinary skill in the art would have had a reasonable expectation of success in Chen envisions connecting the column array and micropatterned device with microfluidic systems. The skilled artisan would have been motivated to do so because Kapur teaches that a crossed channel architecture is advantageous to allow for fewer channels, valves, and pumps and thereby reducing the space, and so the addition would improve upon Chen’s device by adding cross channel functionality while minimizing the utilized space required.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653